                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN BREAUX,                                  Case No. 19-cv-00717-JST
                                                       Plaintiff,
                                   8
                                                                                          ORDER ADVANCING CASE
                                                 v.                                       MANAGEMENT CONFERENCE
                                   9

                                  10     ACCREDITED SURETY AND                            Re: ECF No. 16
                                         CASUALTY COMPANY, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                         SHONETTA CRAIN, et al.,
                                  13                                                      Case No. 19-cv-01265-JST
                                                       Plaintiffs,
                                  14
                                                 v.
                                  15
                                         ACCREDITED SURETY AND
                                  16     CASUALTY COMPANY, et al.,                        Re: ECF No. 86

                                  17              Defendants.

                                  18
                                  19          The Court has received the parties’ stipulated pretrial consolidation order. ECF No. 16.
                                  20   The stipulation includes scheduling matters that the Court concludes would be best addressed after
                                  21   a case management conference. Accordingly, the Court hereby ADVANCES the initial case
                                  22   management conference in these cases from May 22, 2019, to April 24, 2019, at 2:00 p.m. A joint
                                  23   case management statement is due by April 17, 2019, at 5:00 p.m.
                                  24          IT IS SO ORDERED.
                                  25   Dated: April 9, 2019
                                                                                      ______________________________________
                                  26
                                                                                                    JON S. TIGAR
                                  27                                                          United States District Judge

                                  28
